DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the claim limitation “this” in line 11; this limitation renders the claim indefinite because it is unclear exactly what element “this” is referring to.
Claim 7 recites the claim limitation “this” in line 3; this limitation renders the claim indefinite because it is unclear exactly what element “this” is referring to.
Regarding claim 11, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Claim 11 further recites the claim limitation “it” in line 2; this limitation renders the claim indefinite because it is unclear exactly what element “it” is referring to.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-7, 11, 12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Timari (US 5,904,229).
In Re claim 1, Timari discloses a safety brake (fig. 1) for an elevator (see Field of the Invention), comprising: a centrifugal regulator (figs. 2, 2a); a shaft (4); a coupling (see cog wheel 3); first and second friction brake parts (20, 21) facing each other; a first spring assembly (19); and a switch mechanism (see locking device 27), wherein in a normal state, the brake is decoupled from the shaft, and when the centrifugal regulator is activated, the switch mechanism causes the torque to be converted into a translation movement (see threads 41) to press against the spring assembly and cause both brake parts frictionally slide against each other.
In Re claims 2 and 12, see rotatable and axially movable torque sleeve (29), and hub (25, 50) in figs. 1 and 2a.
In Re claim 4, see sling bodies (27) in fig. 2.
In Re claim 5, see hub (26).
In Re claims 6 and 7, see first and second conical brake parts (20, 21).
In Re claim 11, Timari discloses a centrifugal regulator (fig. 2a), comprising: a hub (25, 26, 50); a shaft (6); a torque sleeve (29); a plurality of centrifugal bodies (27); a rotatable safety brake (see 21); a switch mechanism (see threads 41 on torque sleeve 29) to cause translational movement and engage the safety brake.
In Re claim 14, see Field of the Invention.


Claims 1-6 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robuschi et al. (DE 2753079).
In Re claim 1, Robuschi et al. disclose a safety brake (fig. 1) for an elevator (Abstract), comprising: a centrifugal regulator (fig. 1); a shaft (4); a coupling (see cog wheel 2); first and second friction brake parts (22, 23) facing each other; a first spring assembly (16); and a switch mechanism (see threads 52 and locking device in fig. 2), wherein in a normal state, the brake is decoupled from the shaft, and when the centrifugal regulator is activated, the switch mechanism causes the torque to be converted into a translation movement (see threads 52) to press against the spring assembly and cause both brake parts frictionally slide against each other.
In Re claims 2 and 12, see threaded bushing (5), hub (6), and threads (52).
In Re claims 3 and 13, see screw (bushing 5) which is secured to operate with the shaft (4) and has a threaded periphery (52), and nut and centrifugal regulator (hub 6). 
In Re claim 4, see sling bodies (11) in fig. 2.
In Re claim 5, see hub (6).
In Re claim 6, see first and second brake parts (20, 21).
In Re claim 11, Robuschi et al. disclose a centrifugal regulator (fig. 1), comprising: a hub (6); a shaft (4, 5); a plurality of centrifugal bodies (11; fig. 2); a rotatable safety brake (see 22, 23); a switch mechanism (see threads 52 on threaded bushing 5) to cause translational movement of the hub and centrifugal regulator to engage the safety brake.
In Re claim 14, see Abstract.

Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS W IRVIN whose telephone number is (571)270-3095. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS W IRVIN/           Primary Examiner, Art Unit 3657